DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-13 27 and 29-35 in the reply filed on 202/11/21 is acknowledged.  The traversal is on the ground(s) that claims 14-26 are drawn to a cleaning composition comprising the same extended chain nonionic surfactants .  This is not found persuasive because;  I)-  the claim 14 is free of any other extended chain nonionic surfactant, which requires a more specific search.  II)- the extended chain of claim 14 is specifically of guerbet type alcohol whereas this is not the case for claims 1. These the extended chain nonionic surfactants of claim 1 can be any type including guerbet as well, which requires its own consideration, correspondingly.  Claims 1-13, 27 and 29-35 are subject to examination.
The requirement is still deemed proper and is therefore made FINAL.

Claims 14-26 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections  
Claim 10 is objected to because of the following informalities:  the word “of” on the second line of this claim should be changed to the word “to”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Man et al. (US 2018/0208876 A1).
Regarding claims 1-9, Man teaches a method of cleaning textiles, fabrics or laundry; [8-12, 35, clm. 8], and a composition forming micro-emulsion with the soil(s) 
Comprising one or more extended chain nonionic surfactant of  R--[L]x-[O--CH2--CH2]y wherein L is a linking group such as poly-propylene oxide (PO), such as C10(PO)8-(EO)x wherein x is 3, 6, 8 or 10; [14, 54-55], in the amounts of 40-80 w%; [108], with the property of forming micro-emulsion at temperatures identical to that of instant claims (3-5) ; [Claims 11-13]. It should be noted that the above wide range of micro-emulsion forming capability of the surfactant is dependent, or a function of, the number or EOs (ethylene oxides) in the above nonionic surfactant, which is anticipated by Man as well; [66].  Composition comprises source(s) of alkalinity in the amounts of 30-80 w%; [108].  Composition further comprises co-surfactants (as defoamer by Man`) such as EO/PO block copolymers in the amounts of 40-90 w%; [91, 93]. Note that (for claim 7) the instantly claimed “extended surfactant/alkalinity” ratio of 2:1 to 1:6 by calculating the ratio of corresponding amount of each component (mentioned above) is well anticipated.
	Regarding claims 10-13, with respect to (claims 10-11) ratios of extended surfactant to co-surfactant (as defoamer by Man) range of 1:5 to 5:1 is well covered and anticipated. Man teaches (claims 12-13) that composition is effective in removing soils, .
Claims 27 and 29-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Man et al. (US 2018/0208876 A1).
Regarding claims 27 and 29-35, Man teaches a method of cleaning and removing oils and trans-fats from polyester materials of textiles, fabrics or laundry; [8-12, 35, claim. 8], and a composition forming micro-emulsion with the soil(s) Comprising one or more extended chain (guerbet) nonionic surfactant of  R--[L]x-[O--CH2--CH2]y wherein L is a linking group such as poly-propylene oxide (PO), such as C10(PO)8--(EO)x wherein x is 3, 6, 8 or 10; [14, 54-55], in the amounts of 40-80 w%; [108], with the property of forming micro-emulsion at temperatures identical to that of instant claims (30, 32 & 34); [Claims 11-13]. It should be noted that the above wide range of micro-emulsion forming capability of the surfactant is dependent, or a function of, the number or EOs (ethylene oxides) in the above nonionic surfactant, which is anticipated by Man as well; [66].  

                                            Relevant art cited
The prior arts made of record, (such as US 2012/0070388 A1, US-20120066839-A1 and US 2018/0208876 A1), and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2022/01/28

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767